 30DECISIONSOF NATIONALLABOR RELATIONS BOARDNo H.Denham and Geraldine A. Denham,d/b/a'TheDenham CompanyandCreamery,CondenseryEmployees&Drivers Union,Local 517, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case 20-CA-5734May 29, 1975SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn December 24, 1970, the National LaborRelations Board issued its Decision and Order' inthe above-entitled proceeding, finding that Respon-dent had engaged in unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act, andordering that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all the employees in theappropriate unit, and honor and abide by thecollective-bargainingagreement executed by theUnion and Respondent's predecessor. The Boardalso ordered Respondent to make restitution toemployees for any losses suffered by virtue ofRespondent's failure to abide by the collective-bargaining agreement or by its institution of certainunilateral changes. In light of the Supreme Court'sopinion inN.L.R.B. v. Burns International SecurityServices, Inc.,406 U.S. 272 (1972), enforcement of theBoard's Order, except insofar as it required Respon-dent to abide by the collective-bargaining agreementexecuted between Respondent's predecessor and theUnion, was granted on November 3, 1972, by theUnited States Court of Appeals for the NinthCircuit.2 Subsequently,Respondent petitioned theSupreme Court of the United States forcertiorari,and, on April 23, 1973, the Supreme Court grantedRespondent's petition, vacated the court of appeals'judgment, and remanded the proceeding to thatcourt with instructions to remand the case to theBoard for such further proceedings as may beappropriate, in lightofN.L.R.B. v. Burns Internation-alSecurityServices,Inc.,supra;FederalTradeCommission v. Sperry & Hutchinson Co.,405 U.S. 233,245-250 (1972); andSecurities and Exchange Com-mission v. Chenery Corp.,318 U.S. 80, 87-88 (1943).On June 6, 1973, the court of appeals issued anorder remanding the case to the Board. Thereafter,the Board, on October 29, 1973, issued its Supple-mental Decision and Order,3 rescinding its findingthat Respondent had violated Section 8(a)(5) and (1)1187 NLRB 434.2 469 F.2d 239.of the Act by refusing to adhere to its predecessor'scollective-bargaining agreement, but adhering to itsother findings that Respondent had violated Section8(a)(5) by refusing to bargain with the Union on orabout July 28, 1969, and thereafter, and by makingcertain unilateral changes in working conditions onor after July 28, 1969. The Board accordinglyreaffirmed that portion of its original Order whichincluded requiring Respondent to bargain with theUnion and make restitution for any benefits whichmay have been lost by virtue of the unilateralchanges in the terms of employment. However,subsequent to its filing of a petition in the NinthCircuitCourt of Appeals for summary entry of ajudgment enforcing its Order, the Board,sua sponte,petitioned the court of appeals to remand theproceeding to the Board so that all parties mightsubmit statements of position to the Board withrespect to the issues raised by the Supreme Court'sdecision inN.L.R.B. v. Burns, supra.On November18, 1974, the court of appeals remanded the case totheBoard for further proceedings. Subsequentthereto, both Respondent and General Counsel filedstatements of position.Pursuant to the provisions of Section 3(b), of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase, including the decisions of the court of appealsand the Supreme Court, and the statements ofposition filed by Respondent and General Counsel,and, for the reasons set forth below, adheres to itsoriginal Supplemental Decision and Order wherein itfound that Respondent violated Section 8(a)(5) byunilaterally setting initial terms and conditions ofemployment on July 28, 1969, without bargainingwith the Union.Respondent argues that the Supreme Court'sholding inBurnsprecludes a finding that Respondentviolated Section 8(a)(5). Specifically,Respondentpoints to the Court's reasoning that in ordinarycircumstances of successorship a successor is free,upon takeover, to set initial terms of employmentunilaterally without violating Section 8(a)(5) becausetheabsence of a prior bargaining relationshipbetween a successor and the employees' bargainingrepresentative precludes the finding that the succes-sor has unilaterallychangedany preexisting term andcondition of employment. However, the Court wenton to describe a specific instance in which thesuccessorwasobligated to consult with and bargainwith the union before setting initial terms, i.e., where3 206 NLRB 659.218 NLRB No. 8 THE DENHAMCOMPANY"it is perfectly clear that the new employer plans toretain all the employees in the unit,"4 and it is thusevident that the bargaining representative representsthe majority of unit employees. Respondent acknow-legesthe "perfectly clear" exception to the generalrule that a successor is free to fix terms ofemployment unilaterally, but argues vigorously thatthe facts of the instant case do not fall within it.This is the nub of the matter. In our priorSupplemental Decision, we concluded, after analyz-ing all the facts surrounding the takeover of theoperations of predecessor-employer Swift & Co.(herein Swift) by Respondent, that as of July 28,1969, the day of takeover, it was indeed "perfectlyclear" that Respondent planned to retain all of theunit employees previously employed by Swift, and anobligation to bargain with the Union thereforeattached as of that date. After a careful considerationof the sequence of events prior to and subsequent tothe takeover, especially in light of the arguments setforth in Respondent's statement of position, we fmdno reasonto depart from our earlier findings andconclusions.On the afternoon of July 28, 1969, Swift Represent-ativeOlson distributed to all employees a leafletwhich stated that as of that date Respondent wastaking over the plant. The leaflet assured employeesthat they, would be guaranteed a minimum of 30days' employment by Respondent, in accordancewith the sales agreement between Swift and Respon-dent.At an employee meeting held later thatevening,Respondent's supervisor,King,announcedto unit employees a unilateral reduction in pay andotherbenefits.He further informed them thatRespondent would expand its product line. Respon-dent also arranged at this time for a presentation byan independent insurance agent,Forsythe.SpeakingforRespondent, Forsythe informed the employeesthat the union health plan would hereinafter besupplanted by a management health plan of lesserscope. Forsythe then proceeded to hand out insur-anceforms that employees could sign if they wereinterested in participating in the plan.In the ensuingfew days, King approached various employees on anindividual basis and advised them as to how theirwages and fringe benefits were to be adjusteddownward. Union Agents Wills and Kikkert, uponlearning of these unilateral changes approachedRespondent's president, Denham, individually, andasked if he intended to recognize the Union andhonor its collective-bargaining agreement with Swift.On both occasions, Denham announced ' that hewould recognize the Union only if the employeeswanted the Union to represent them. Kikkert31thereupon scheduled a union meeting for all employ-ees for August 7, at which time Kikkert and Willsinformed the employees in attendance, all of whomwere union members,that Respondent would abideby the current contract only if the employees votedto have the Union continue to represent them. Theemployees, by secret ballot, then voted unanimouslyfor continued representation by the Union. However,the very next day, Denham called a meeting ofemployees at which he informed them that he wasaware of the union meeting the night before and thathe would close the plant within 15 days if they "wentunion";however, if - they - rejected the Union, heassured them of year-round work and, possibly, aChristmas bonus. After the meeting adjourned theemployees met privately and voted unanimously toreject the Union.The totality of the circumstances surrounding thetransfer of ownership from Swift to Respondentclearly evinces an intent by Respondent to retain allthe incumbent employees in the unit. The record isdevoid of any evidence indicative of a conditionalofferof employment. There was no hiatus inoperationsduring which Respondent interviewedincumbent employees, or others, for the jobs to befilled before it decided whom it would hire. On' thecontrary, the evidence indicates otherwise. One ofthe express conditions of takeover imposed by Swiftwas that Respondent retain Swift's employees for aminimum period of 30 days. Pursuant thereto, all ofthe unit employees remained on the plant payrollafter the takeover date without any interruption inemployment. Finally, the substance of all Respon-dent's communications to its employees reflects itsintention to deal with them as already hired'11employees with indefinite tenure. At the July 28announcement of takeover,Respondent's spokes-man, Forsythe, urged employees to sign, forms for thenew health insurance plan Respondent proposed toinitiate.And, on August 8, Respondent PresidentDenham assured employees of year-round work andthe possibility of a Christmas bonus, unless, ofcourse,they "went union."Respondent,in its statement of position,advancestwo reasons why it was not "perfectly clear" thatRespondent, as of July 28, 1969, planned to retain allof the Swift employees, both of which we fmd totallylacking in merit.Respondent first argues that,owing to its obliga-tion to retain Swift's employees for a minimum of 30days, it could not accurately gauge the compos-ition-and extent of union representation-of itsultimate work force until 30 days after July 28, whenitwould, ' for the first time, be free toselect its4 406 U.S.at 295. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee complement. This 'argument necessarilyimplies that Respondent regarded this span of 30days as a probationary period for unit employees, anassumption which we reject as not supported by thefacts of this case. As. we noted in our SupplementalDecision,5neitherRespondent's actions nor itscommunications with its employees evince such astate of mind. Indeed, given the fact that Denham, asthe former plant manager of Swift, was undoubtedlyfamiliar with the relative capabilities of each of theunit employees, it is unlikely that he would ever findit necessary to utilize such a probationary period. Inany event, even if these employees were trulyconsidered by Respondent to be "probationary"during the first 30 days, they were, nonetheless,"employees" under the Act, for whom, we hold,Respondent had an obligation to bargain.6As on additional basis for arguing that it was not"perfectly clear" that Respondent planned to retainSwift's employees,Respondent cites "findings" bythe Administrative Law Judge that Respondent had,at the time of takeover, contemplated radical changesin its scope of operations, either in the form of theclosure of the Swift plant and transfer of operationsto a new location, a switchover from ice creamproductionto a mereice cream distributorship, orthe production of a different product. However, weview these citations as taken completely out ofcontext. The "findings" to which Respondent refersare not findings of fact at all but merely a summaryby the Administrative Law Judge as to whatDenham, on a number of occasions, said about thefuture operations of the plant. Specifically, whenUnion Agents Wills and Kikkert pressed Denham asto whether he would recognize and bargain with theUnion, Denham began talking of the possibilities ofclosing the plant or scaling down operations from icecream production to ice cream packaging, andrelocating elsewhere.And, as we noted earlier,Denham, at the employee meeting on August 8,related to employees similar' operational changeswhich he would effect, but only if they "went union."Respondent's contention that these open rumina-tionsby Denham represented Respondent's truestate of mind is completely at odds with the otherstatements and actions of Respondent, as found by5 206 NLRB 659.6 See, e.g.,ErieMarine Division,The Rust EngineeringCompany,195NLRB815, 816(1972), andcases cited in fn 4 thereinSee alsoHowardJohnson Company,198 NLRB 763 (1972), andGood Foods Manufacturing &ProcessingCorporation,200 NLRB 623 (1972).T In fact, inour original Decisionand Order, we found the August 8statements to employees to be violationsof Sec. 8(a)(1).Respondentsets forth two additionalargumentsfor settingaside ourearlier holding,neither of which meritsmuch consideration: First, assumingarguendoan obligationby Respondentto consult withthe Union beforesetting initialterms of employment, such obligation was met when,prior tothe takeover,Union Agent Kikkert was formally notified by Olson andDenham that therewas a possibility that the latter might buy the Swiftoperation,and Denham and Kikkert then discussedthe possibility ofthe Administrative Law Judge. If Respondent trulyintended to reduce or curtail its operations, andhence its work force, why was no mention made ofthis fact at the July 28 employee meeting whereinRespondent first announced the takeover? Indeed,Respondent Representative Forsythe's solicitation ofemployees at this meeting to sign up for Respon-dent's new health plan is hardly consistent with plansto phase out operations and to reduce the work force.Likewise, Supervisor King's statementat that meet-ing that Respondent's product line would be expand-ed directly rebuts Respondent's present allegationthat such a phasing out was ever contemplated.Respondent's true state of mind is revealed at theAugust 8 meeting when Denham announced thatemployees would work year-round and receive aChristmas bonus as long as they rejected the Union.To the extent that Respondent did communicate anintention to terminate or curtail its operations, weconclude that it was either to discourage UnionAgentsWillsandKikkert from pressing theirdemands for collective bargaining, or to coerceemployees unlawfully into rejecting the Union astheir bargaining agent.?For all the above reasons, we adhere to our earlierfindings and conclusions, as set forth in our Supple-mental Decision, that, as Respondent planned toretain, as of July 28, 1969, all the unit employeespreviously employed by Swift and did indeed soretain them, an obligation to bargain with the Unionbefore setting initial terms of employment matured atthat time. By failing to honor its obligation, Respon-dent violated Section 8(a)(5) and (1) of the Act.Accordingly, we reaffirm in its entirety our amendedOrder as set forth in our Supplemental Decision andOrder.8ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent, NoH. Denham and Geraldine A. Denham, d/b/a TheDenham Company, Hanford, California, its officers,agents, successors, and assigns, shall takethe actionset forth in our original Supplemental Order, datedOctober 29, 1973.Respondent's taking over the current collective-bargaining agreement.However, we are unwilling to equate such vague preliminary statementswith actual good-faith bargaining by Respondent with the Union pnor tosettinginitial terms of employment and therefore reject this argument.Finally,Respondent argues that even if the Union enjoyed a majority statusitsmajority was coerced and therefore no obligation to bargain existed forRespondent to assume.This argument was fully considered in our originalDecision and resolved against Respondent.As it is our understanding thatonly such parts of our original Decision and Order as pertained to theSupreme Court's decision inBurns, supra,were remanded for our furtherconsideration,we need not, and do not, consider this argumentany further.